Per Curiam.

Section 9 of the Portal-to-Portal Act of 1947 (U. S. Code, tit. 29, § 258) is constitutional (Darr v. Mutual Life Ins. Co., 169 F. 2d 262) and the question of fact as to defendants’ good faith having been resolved in favor of defendants, from which plaintiffs have not appealed on this record, the claims of plaintiffs are barred.
The judgments should be reversed, with costs as of one appeal, and judgments directed for defendants, with costs.
Hofstadter, Pécora and Hecht, JJ., concur.
Judgments reversed, etc.